Citation Nr: 9929786	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  96-10 406	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Jackson, Mississippi




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected intervertebral disc syndrome, currently rated 20 
percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
August 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision by the RO.  

The Board remanded the case in October 1997 and June 1998 for 
further development.  



FINDINGS OF FACT

1.  The veteran's service-connected disability is not shown 
to be manifested by more than moderate intervertebral disc 
syndrome or functional loss due to pain.  

2.  The veteran is not shown to be precluded from performing 
all forms of substantially gainful employment as the result 
of the service-connected back disability and the other non-
compensable disabilities.  






CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating greater than 
20 percent for the service-connected intervertebral disc 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.41, 4.71a including Diagnostic Codes 5292, 5293 
(1999).  

2.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

A VA examination was conducted in September 1993.  The 
diagnosis was that of normal neurological examination in an 
individual with basically non-neurogenic low back pain and 
occasional paresthesias suggestive of mild nerve root 
irritation.  

A VA examination was conducted in November 1994.  The veteran 
complained of chronic low back pain and occasional radiation 
down the left leg to the knee.  His symptoms are aggravated 
by bending and lifting.  The examiner noted a slight list to 
the right.  Lumbar motion was that of 50 degrees of flexion 
and 10 degrees of extension, with increased pain on extremes 
of motion.  No abnormalities were noted on x-ray studies of 
the lumbosacral spine.  The diagnosis was that of chronic 
lumbar disc syndrome, status post chymopapain injection at 
L4-L5 by history.  

A VA examination was conducted in December 1995.  The veteran 
claimed that he was unable to work due to his low back 
disability.  The examination noted no muscle spasm or 
tenderness.  Lumbar motion was that of 55 degrees of flexion 
and 20 degrees of extension, with increased pain on extremes 
of motion.  Supine straight leg raising was negative.  Lower 
extremity reflexes were brisk and sensation was intact.  The 
examiner noted that an magnetic resonance imaging (MRI) 
report dated in September 1995 found a large paracentral disc 
protrusion at L2-L3 which caused spinal stenosis and nerve 
root impingement; disc degeneration with small central bulges 
at L1-L2, L4-L5 and L5-S1; and congenitally narrow canal with 
mild degenerative facet changes.  The diagnosis was that of 
chronic lumbar syndrome.  The examiner noted that the veteran 
had not worked the past several months.  He was the owner of 
a sporting goods shop which was in the process of being sold.  
The veteran stated that he had been told by a physician that 
working would aggravate his low back condition.  

A VA examination was conducted in March 1998.  The veteran 
stated that he has constant low back pain but that he did not 
have any pain that day.  He stated that he experienced flare-
ups of extreme pain of two days to three weeks duration which 
required that he stay in bed.  The veteran stated that he was 
careful how he lifted when he was working in his sporting 
goods shop because he must lift over 100 pounds at times and 
must lift over 50 pounds on a daily basis.  

The VA examiner noted that the veteran walked into the clinic 
with a normal gait pattern and did not appear to have been in 
any apparent distress; he sat in a chair with his knees 
flexed without any discomfort; he removed his shoes and socks 
by bending down without any discomfort; and he undressed 
without any discomfort.  The examiner stated that the veteran 
did not have any muscle spasm, muscle atrophy or favoring of 
the low back; or weakness, fatigue or incoordination with 
movement.  

The VA examiner indicated that it was not "possible" for 
him to say how severe his episodes of pain were in terms of 
muscle spasms or inability to maintain functional status.  
The examiner added that it was possible that the veteran 
could have severe attacks of back pain, but the examiner 
could not substantiate the attacks as the last attack had 
been six months before.  The examiner stated that the veteran 
exhibited slight limitation of function due to his service-
connected disability.  

An April 1998 statement from J. A. Frenz, M.D., is of record.  
The veteran gave a 17-year history of employment as a 
disability claims examiner.  Dr. Frenz noted that the 
veteran's lumbar flexion and extension was 80 percent of 
normal, and lateral bending and rotation was 60 to 70 percent 
of normal.  He stated that the veteran's herniated L2-L3 disc 
could be treated successfully with surgery.  He expressed the 
opinion that the veteran's impairment "certainly" would 
preclude him from other than sedentary or light duty 
activity.  

A May 1998 statement from L. F. Alexander, M.D., is of 
record.  He noted no deficit on muscle and neurological 
examination.  He recommended neurological imaging to 
determine if the veteran's condition worsened since the 1995 
MRI.  The diagnosis was that of symptomatic spinal stenosis, 
secondary to large upper lumbar disc rupture and congenitally 
narrow canal.  The physician opined that, if the veteran did 
not undergo surgery for his low back, he could not pursue the 
rigors of his job.  

A VA examination was conducted in October 1998.  The veteran 
stated that he manages a sporting goods store three hours per 
day.  Lumbar motion was that of 5 degrees of flexion, 10 
degrees of extension and lateral bending of 20 degrees, 
bilaterally.  The examiner stated that the limitation of 
motion could have been due to several factors, such as 
structural problems, muscle spasm and voluntary restraint.  
He also noted that no structural problems or muscle spasm was 
found on examination.  An x-ray study of the lumbar spine 
revealed a trace of narrowing of the L1-L2 disc with small 
osteophytes.  The diagnosis was that of degenerative disc 
disease of the lumbar spine.  

The VA examiner added that an MRI was not indicated because 
the veteran did not show any neurological deficit.  The 
examiner stated that the veteran's low back disability did 
not cause any weakness, fatigability or incoordination.  The 
examiner also stated that it was impossible to quantify the 
veteran's pain, but that there was no muscle atrophy or 
weakness, or other neurologic deficit.  

Service connection is currently in effect for intervertebral 
disc syndrome rated at 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, intervertebral disc syndrome.  
The veteran contends that the intervertebral disc syndrome is 
more disabling than currently evaluated and that his service-
connected disability precludes employment.  

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claims for an increased 
rating and a total compensation rating based on individual 
unemployability are well grounded.  This is based on the 
veteran's own assertions that his service-connected 
disability has increased in severity and prevent his working.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  See 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  


A.  Intervertebral Disc Syndrome 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (1999).  

The veteran's low back disability is currently evaluated as 
20 percent disabling under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5293, for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation is 
assignable for severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation is warranted with pronounced 
symptomatology, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  As the veteran is not shown to have 
symptomatology reflective of severe or pronounced 
intervertebral disc syndrome required for a increased, an 
increased rating is not warranted under this Diagnostic Code.  

Under Diagnostic Code 5292, when the lumbar spine has 
limitation of motion which is severe, a 40 percent evaluation 
is assigned; when the lumbar spine has limitation of motion 
which is moderate, a 20 percent evaluation is assigned; and 
when the lumbar spine has limited motion which is slight, a 
10 percent evaluation is assigned.  The Board notes that the 
examiner who conducted the March 1998 VA examination stated 
that the veteran exhibited slight loss of function due to 
service-connected disability.  In any event, the evidence of 
record does not demonstrate more than moderate limitation of 
motion of the lumbar spine.  The Board notes the limitation 
of motion found on the latest examination of record; however, 
the examiner attributed this finding to voluntary restraint 
on the part of the veteran.  

The Board notes the contentions of the veteran that he 
experiences daily low back pain with intermittent attacks of 
extreme pain; however, the none of the VA or private 
examiners specifically have noted that more than a moderate 
functional limitation due to pain on use or during flare-ups 
to the extent required for an increased rating.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The preponderance of the evidence is against the claim for an 
increased rating for service-connected intervertebral disc 
syndrome.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Total Rating Based on Individual Unemployability due
to Service-Connected Disability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
that, if there is only one such disability, this disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16.  

In determining entitlement to a total rating based upon being 
individually unemployable due to a service-connected 
disability, non-service-connected disabilities cannot be 
considered.  Hersey v. Derwinski, 2 Vet. App. 91, (1992).  
Moreover, the sole fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether the veteran is capable of performing the physical 
and emotional acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, service connection has only been established 
for intervertebral disc syndrome, rated 20 percent disabling.  
The veteran has noncompensable service-connected evaluations 
for hemorrhoids, hearing loss, tinnitus, otitis media and 
otitis externa.  Thus, the veteran does not meet the 
schedular criteria discussed in 38 C.F.R. § 4.16.  

In addition, the Board notes that the veteran's contentions 
of severe functional loss due to pain are not supported by 
the medical evidence on file.  The Board notes the statements 
of Drs. Frenz and Alexander who have stated that the 
veteran's service-connected disability precluded all but 
sedentary or light duty employment.  However, the record 
indicates that the veteran was working in a sporting goods 
store.  

In addition, neither the VA examiners nor private doctors 
found neurological deficit due to his service-connected 
intervertebral disc syndrome.  In any event, the veteran is 
shown to have experience in a sedentary or light duty 
occupation.  

Consequently, the Board finds that the preponderance of the 
evidence is against the claim and concludes that a total 
rating based on individual unemployability due to service-
connected disability is not warranted.  



ORDER

An increased rating for the service-connected intervertebral 
disc syndrome is denied.  

A total rating based on individual unemployability due to 
service-connected disability is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

